This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. Appellant/eross-appellee’s brief was due February 21, 1995. It appears from the records of this court that appellanVcross-appellee has not-filed a brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that appellant/eross-appellee’s appeal be, and hereby is, dismissed sua sponte.
The cross-appeal remains pending and the cross-appellant’s brief in support of the cross-appeal shall be due March 23, 1995.